DETAILED ACTION
1.	This notice of allowance is responsive to applicant’s amendment filed on 7/26/2021.  The amendment and remarks, pages 6-10, filed therein has overcome the rejection of independent claims 1, 13, 18 under 35 U.S.C 102(a)(1) by Higgins.  Therefore, the rejections of 112(b) issues and 102(a)(1) of the claims now have been withdrawn.
	Claims 1, 3-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Claim 1 has not been rejected using prior arts because the prior arts fail to disclose or suggest in combination of other limitations recited in the claim including an atherectomy system including: a controller adapted to determine when an atherectomy burr becomes stuck while in a first operating mode; the controller further adapted to, when the atherectomy burr becomes stuck, actively operate a drive mechanism in a second operating mode in which the atherectomy burr is operated at a position reference as it provides advantage as evidence in applicant’s disclosure in paragraphs 50, 51.
 
Claim 13 has not been rejected using prior arts because the prior arts fail to disclose or suggest in combination of other limitations recited in the claim including an atherectomy system including: a controller adapted to determine when an atherectomy burr becomes stuck; the controller further adapted to, when the atherectomy burr becomes stuck, switch to a stuck burr mode in which the controller uses a position reference in alternating between actively driving a drive mechanism in a first rotational 
Claim 18 has not been rejected using prior arts because the prior arts fail to disclose or suggest in combination of other limitations recited in the claim including an atherectomy system including: a controller adapted to determine when an atherectomy burr becomes stuck; the controller further adapted to, when the atherectomy burr becomes stuck, to operate a drive mechanism at low speed at a temporary torque value that exceeds the predetermined torque limit while the atherectomy burr is not moving.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VI X NGUYEN whose telephone number is (571)272-4699. The examiner can normally be reached Monday-Friday (6:30-4:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/VI X NGUYEN/Primary Examiner, Art Unit 3771